Citation Nr: 0718559	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-43 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from April 1973 to October 
1973, from September 1974 to September 1977 and from December 
1981 to May 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana that denied the benefits sought on 
appeal.


REMAND

The veteran seeks service connection for PTSD.  Requisite for 
a grant of service connection is medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors. 38 C.F.R. § 3.304(f).

A preliminary review of the record discloses a need for 
further development prior to final appellate review - 
specifically with regard to the question of corroboration of 
claimed stressors, proffered by the veteran to support a 
grant of service connection for PTSD.  While the veteran has, 
with most of the stressful incidents, provided insufficient 
details to permit a verification of those incidents, at least 
two of the incidents appear to have sufficient detail, some 
of which was provided at the veteran's BVA hearing, to permit 
an attempt to verify those incidents.  

For example, the veteran offered testimony and had previously 
reported the death of Lance Corporal Sommers who he reports 
died in September 1976 while he was stationed at Cherry 
Point, North Carolina.  The veteran testified that he was 
assigned to the North Naval Air Rework facility, and a 
service medical record dated in June 1976 shows the veteran 
was assigned to H&S-27.  The veteran testified that Lance 
Corporal Sommers was in his unit and died in his presence.  
This would appear to be sufficient information to permit an 
attempt to verify the circumstances surrounding this 
incident.

The veteran also testified that while in Korea and stationed 
aboard the USS PELA LOU (possibly the USS Pelieu) he 
witnessed a Cobra helicopter crash and that he and another 
individual were involved in recovery operations.  While the 
veteran had previously reported that the incident occurred in 
March 1989, at his BVA hearing he testified that the incident 
occurred in winter of 1990.  A service medical record from 
April 1990 shows the veteran was assigned to MSSG-15.  Again, 
this would appear to be sufficient information to attempt to 
verify these incidents.

In addition, it does not appear that the veteran's personnel 
records which would document his units of assignment and his 
duties during his periods of service with the United States 
Marine Corps have been obtained.  These records would be 
useful in further clarifying the unit the veteran was 
assigned to when these two incidents occurred.  

The Board also observes that the veteran was afforded a VA 
examination in August 2002 by a psychologist who initially 
concluded that the veteran had paranoid undifferentiated-type 
schizophrenia, but suggested that the veteran be seen by a 
board of professionals for another evaluation with additional 
psychological testing and additional opinions.  The RO then 
returned the case to that individual and in an addendum to 
that August 2002 examination concluded that the veteran had 
both paranoid-type schizophrenia and PTSD.  Significantly, 
the addendum noted that the veteran's claimed stressors would 
be sufficient to fit the concept of traumatic events, but 
that the claims file had little to confirm the stressful 
events.  In view of the lack of a confirmed stressor, and the 
suggestion that the veteran be seen for further evaluation 
and testing, tends to discount the reliability of the 
diagnosis of PTSD contained in the addendum to the August 
2002 VA examination.  As such, a further examination appears 
to be necessary.



Therefore, this case is being returned to the RO via the 
Appeals Management (AMC) Center in Washington, D.C., and the 
veteran will be notified when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following actions:

1.  The RO/AMC should request personnel 
records pertaining to the veteran's 
service in the United States Marine Corps 
between September 1974 and May 1994 which 
document his units of assignment, 
locations of assignment and military 
occupational specialties.

2.  The RO/AMC should attempt to verify 
the death of Lance Corporal Sommers in 
September 1976 and the circumstances 
surrounding his death, as well as the 
veteran's involvement in the recovery of 
remains from a Cobra helicopter crash in 
Korea in either March 1989 or the winter 
of 1990.

3.  The veteran should be contacted and 
asked whether he has any further details 
he can provide with respect to the 
stressful incidents referred to above or 
any of the other stressful incidents 
which he contends have caused his PTSD.  
The veteran should be advised that if he 
is not able to provide specific details 
of the claimed stressful events, such as 
the dates, locations, detailed 
description of events, units involved, 
names of casualties, that without such 
information an adequate search for 
verifying information cannot be 
conducted.

4.  Following the development requested 
in the first three paragraphs, the RO/AMC 
should prepare a report detailing the 
nature of any stressor which it has 
determined as established by the record.  
The Board would observe that the veteran 
has reported that he served as a 
noncommissioned officer in charge of 
Pallbearer Team 1 and the record contains 
a letter of appreciation for that 
service.  Whether that incident 
constitutes a sufficient stressor for 
purposes of a diagnosis of PTSD is a 
medical question, and this incident 
should be included in a report to be 
added to the claims file as a stressful 
incident, as well as any other incident 
confirmed by the evidence of record.

5.  The veteran should then be afforded a 
psychiatric examination for the purpose 
of determining the nature and etiology of 
the psychiatric disorders that are 
present.  All indicated studies, tests, 
and evaluations deemed necessary should 
be accomplished, but should include 
psychological testing for purposes of 
assisting in arriving at a diagnosis.  
Regarding the claim for PTSD, the RO must 
provide the examiner the summary of any 
stressors described above, and the 
examiner is advised that only these 
events may be considered for the purposes 
of determining whether exposure to an 
inservice stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should comment on whether the 
veteran serving as a noncommissioned 
officer in charge of a funeral detail 
constitutes a sufficient stressor for 
purposes of diagnosing PTSD.  The 
examiner should further determine whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied, 
and if the diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  A clear rational 
for all opinions would be helpful and a 
discussion of the facts and medical 
principals would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be viewed 
in relation to it's history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file or in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



